Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-12, 14-, 17-19 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 	
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record. 

 	a) Independent Claims 1 is  very close to Fisher et al. (US  2007/0134804) and Black et al . (US 20160202231). However,  the features “adding, by the computing device, to a solution set, a fast computable function node that is connected to a highest number of core property nodes that are currently unconnected to nodes in the solution set; repeating, by the computing device, the adding until each of the core property nodes is connected to at least one of the nodes in the solution set;  outputting, by the computing device, the fast computable function nodes in the solution set in response to the request to obtain the minimum set of fast computable functions, wherein the solution set comprises the minimum set of fast computable functions needed to assess the core properties of the  crude oil; and performing, by an analytic task program module, a chemical property assay of the crude oil, thereby generating assay results including values for the core properties of the crude oil by 6244-403512Appl. No. 16/703,488P201902743US01 executing fast computable functions corresponding to each of the fast computable function nodes in the solution set, wherein the solution set comprises a subset of the set of available fast computable functions of the computing device..” in combination when taken in the context of the claims as a whole, was neither taught nor rendered obvious by the prior art teachings.


b)Independent Claim 8  is very close to Fisher et al. (US  2007/0134804) and Black et al . (US 20160202231). However,  the features “program instructions to add, to a solution set, a fast computable function node that is connected to a highest number of core property nodes that are currently unconnected to nodes in the solution set; program instructions to repeat the adding until each of the core property nodes is connected to at least one of the nodes in the solution set; and program instructions to perform by an analytic task program module, a crude oil chemical assay, thereby generating assay results including values for the core properties of the crude oil, by executing fast computable functions corresponding to each of the fast computable function nodes in the solution set, wherein  the solution set comprises a subset of the original set of fast computable functions of the computing device..” in combination when taken in the context of the claims as a whole, was neither taught nor rendered obvious by the prior art teachings.

c)Independent Claim 15 is very close to Fisher et al. (US  2007/0134804) and Black et al . (US 20160202231). However,  the features “program instructions to add, to a solution set, a fast computable function node that is connected to a highest number of core property nodes that are currently unconnected to nodes in the solution set; program instructions to repeat the adding until each of the core property nodes is connected to at least one of the nodes in the solution set;  program instructions to output the fast computable function nodes in the solution set in response to the request to select the set of fast computable functions; and program instructions to perform, by an analytic task program module, a chemical property assay of the crude oil, thereby generating assay results including values for the core properties of the crude oil by executing fast computable functions corresponding to each of the 6244-403515Appl. No. 16/703,488P201902743US01 fast computable function nodes in the solution set, wherein the solution set comprises a subset of the set of available fast computable functions of the computing device, wherein the program instructions are stored on the one or more computer readable storage media for execution by the hardware processor via the computer readable memory.” in combination when taken in the context of the claims as a whole, was neither taught nor rendered obvious by the prior art teachings.


 	Dependent claims 3-7, 9-12, 14, 17-19 and 21-24  are allowed as they depend upon allowable independent Claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung SOUGH can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        
/S. SOUGH/SPE, AU 2192/2194